Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claims 27, 29, 34-37 are objected to because of the following informalities: 
a.	Per claim 27 line 6, change “discharging” to --discharges--.
b.	Per claim 29, line 16, change “discharging” to –discharges--.
c.	Per claims 34-37, change “of claim of claim” to –of claim--.
d.	Per claim 37, line 8, change “discharging” to –discharges--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21 & 30 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Shelnutt et al. US2017/0013744.

	Per claim 21 Shelnutt et al. teaches a server assembly (400 or 800; [0019], [0023], see fig.4 & 8), comprising: an enclosure (405 or 805, see fig.4 & 8) having a first wall (see fig.4, “bottom wall”), a second wall (see fig.4, “top wall”) spaced apart from and opposite the first wall (fig.4), and multiple sidewalls between the first wall and the second wall (see fig.4, “left and right walls”), the first wall, the second wall, and the sidewalls surrounding an interior space (see fig.4); a server blade (200) having a printed circuit board ("PCB") (2105, “examiner note: the embodiment with the pcb 2105 is relevant to the other embodiments”) in the interior space of the enclosure ([0019], [0212], “Examiner note: the processing components would require a PCB for the processing components to be mounted upon”), the PCB carrying one or more heat producing components ([0019], [0052], [0054]-[0056], [0212], see fig.21B); a dielectric coolant (412; [0067]) in the interior space of the enclosure and submerging the heat producing components on the PCB (see fig.4; [0067]-[0068]); and a condenser assembly ((440 & 460) or 860; [0072]) having a vapor inlet (465, see fig.4, “the middle portion of 440 where vapor flows through”) and a liquid outlet proximate the PCB of the server blade (see fig.4, “left and right portions of 440 where liquid 462 flows down through”), wherein the condenser assembly includes a condenser coil (467, see fig.4, “coiled tubes are condenser coil”) in fluid communication with a vapor gap (see fig.4, 
	Per claim 30 Shelnutt et al. teaches a computer system (800), comprising: a support structure (805, see fig.8); a first server assembly (400) housed in the support structure (see fig.8; [0123], “ server assembly housed in A”), the first server assembly having a first server blade (200) and a first enclosure (see fig.4); and a second server assembly (500) housed in the support structure with the first server assembly (see fig.8; [0123], “300 housed in B”), the second server assembly having a second enclosure housing (see fig.4-5): a second server blade (300, see fig.5); a dielectric coolant (412) in an interior space of the second enclosure and submerging heat producing components of the second server blade (see fig.5; [0067]-[0068]); and a condenser assembly ((440 & 460) or 860; [0072]) having a vapor inlet (465, see fig.4, “the middle portion of 440 where vapor flows through”) and a liquid outlet proximate the second server blade (see fig.4, “left and right portions of 440 where liquid 462 flows down through”) and a condenser coil (467, see fig.4, “coiled tubes are condenser coil”) in fluid communication with a vapor gap in the interior space of the second enclosure via the vapor inlet (See fig.4-5), the condenser coil being configured to receive a coolant that removes heat from a vapor of the dielectric coolant in the vapor gap ([0072]), thereby condensing the vapor into a liquid form to be returned to the heat producing components of the second server blade via the liquid outlet ([0072], see fig.5).  

	Allowable Subject matter

3.	Claims 22-29, 31-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 22, includes allowable subject matter because of the server assembly of claim 21, further comprising: a coolant supply assembly configured to provide the circulated coolant to the condenser coil, the coolant supply assembly having: a coolant reservoir containing the coolant; a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the -2-Attorney Docket No. 407461-US-CNT heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir.  
	Claim 23, includes allowable subject matter because of the server assembly of claim 21 wherein: the server assembly further includes a coolant supply assembly configured to provide the circulated coolant to the condenser coil, the coolant supply assembly having: a coolant reservoir containing the coolant; a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir; and the enclosure further 
	Claim 24, includes allowable subject matter because of the server assembly of claim 21 wherein: the server assembly further includes a coolant supply assembly configured to provide the circulated coolant to the condenser coil, the coolant supply assembly having: a coolant reservoir containing the coolant; a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir; and -3-Attorney Docket No. 407461-US-CNT the enclosure further includes an opening that provides fluid communication between the cooling air flowing past the enclosure and the heat exchanger of the coolant supply assembly. 
	Claim 25, includes allowable subject matter because of the server assembly of claim 21, further comprising a dielectric coolant assembly having a coolant port in fluid communication with the dielectric coolant in the interior space of the enclosure, the dielectric coolant assembly further includes: a dielectric coolant reservoir; and a control valve interconnecting the dielectric coolant reservoir to the coolant port, wherein the dielectric coolant reservoir is pre-charged with a preset amount of the dielectric coolant prior to installation, and wherein actuation of the control valve discharges at least a portion of the pre-charged dielectric coolant into the interior space of the enclosure to 
	Claim 26, includes allowable subject matter because of the server assembly of claim 21, further comprising a dielectric coolant assembly having a coolant port in fluid communication with the dielectric coolant in the interior space of the enclosure, the dielectric coolant assembly further includes: a dielectric coolant reservoir holding an amount of the dielectric coolant; a control valve interconnecting the dielectric coolant reservoir to the coolant port; a level sensor configured to measure a liquid level of the dielectric coolant in the interior space of the enclosure; and a level controller operatively coupled to the level sensor and the control valve, the level controller being configured to adjust an opening of the control valve based on a measured liquid level by the level sensor and a setpoint for the liquid level in the interior space of the enclosure.  
	Claim 27, includes allowable subject matter because of the server assembly of claim 21, further comprising an inert gas assembly having a gas port in fluid communication with the vapor gap in the interior space of the enclosure, the inert gas assembly further includes: an inert gas reservoir holding an amount of an inert gas; and -4-Attorney Docket No. 407461-US-CNT a control valve interconnecting the inert gas reservoir to the gas port, wherein actuation of the control valve discharging a portion of the inert gas in the inert gas reservoir into the vapor gap in the enclosure, thereby providing a blanketing gas in the vapor gap.  
	Claim 28, includes allowable subject matter because of the server assembly of claim 21, further comprising an inert gas assembly having a gas port in fluid communication with the vapor gap in the interior space of the enclosure, the inert gas assembly further includes: an inert gas reservoir holding an amount of an inert gas; a control valve interconnecting the inert gas reservoir to the gas port; a pressure sensor 
	Claim 29, includes allowable subject matter because of the server assembly of claim 21, further comprising: a dielectric coolant assembly having a coolant port in fluid communication with the dielectric coolant in the interior space of the enclosure, the dielectric coolant assembly further includes: a dielectric coolant reservoir; and a control valve interconnecting the dielectric coolant reservoir to the coolant port, wherein the dielectric coolant reservoir is pre-charged with a preset amount of the dielectric coolant prior to installation, and wherein actuation of the control valve discharges at least a portion of the pre-charged dielectric coolant into the interior space of the enclosure to submerge the heat producing components on the PCB; and an inert gas assembly having a gas port in fluid communication with the vapor gap in the interior space of the enclosure, the inert gas assembly further includes: an inert gas reservoir holding an amount of an inert gas; and -5-Attorney Docket No. 407461-US-CNT a control valve interconnecting the inert gas reservoir to the gas port, wherein actuation of the control valve discharging a portion of the inert gas in the inert gas reservoir into the vapor gap in the enclosure, thereby providing a blanketing gas in the vapor gap.  
	Claim 31, includes allowable subject matter because of the computer system of claim 30, further comprising: a coolant supply assembly configured to provide the coolant to the condenser coil, the coolant supply assembly having: a coolant reservoir 
	Claim 32-33, depends on claim 31 therefore allowable for the same reason.
	Claim 34, includes allowable subject matter because of the computer system of claim of claim 30 wherein the second server assembly further includes: a dielectric coolant assembly having a coolant port in fluid communication with the dielectric coolant in the interior space of the second enclosure, the dielectric coolant assembly further includes: a dielectric coolant reservoir; and a control valve interconnecting the dielectric coolant reservoir to the coolant port, wherein the dielectric coolant reservoir is pre-charged with a preset amount of the dielectric coolant prior to installation, and wherein actuation of the control valve discharges at least a portion of the pre-charged dielectric coolant into the interior space of the second enclosure to submerge the heat producing components of the second server blade.  
	Claim 35, includes allowable subject matter because of the computer system of claim of claim 30 wherein the second server assembly further includes: a dielectric coolant assembly having a coolant port in fluid communication with the dielectric coolant in the interior space of the second enclosure, the dielectric coolant assembly further includes: a dielectric coolant reservoir holding an amount of the dielectric coolant; a 
	Claim 36, includes allowable subject matter because of the computer system of claim of claim 30 wherein the second server assembly further includes: an inert gas assembly having a housing with a gas port in fluid communication with the vapor gap in the interior space of the second enclosure, the inert gas assembly further includes: an inert gas reservoir holding an amount of an inert gas; and a control valve interconnecting the inert gas reservoir to the gas port, wherein actuation of the control valve discharging a portion of the inert gas in the inert gas reservoir into the vapor gap in the second enclosure, thereby providing a blanketing gas in the vapor gap.  
	Claim 37, includes allowable subject matter because of the computer system of claim of claim 30 wherein the second server assembly further includes: an inert gas assembly having a housing with a gas port in fluid communication with the vapor gap in the interior space of the second enclosure, the inert gas assembly further includes: an inert gas reservoir holding an amount of an inert gas; a control valve interconnecting the inert gas reservoir to the gas port; a pressure sensor configured to measure a pressure in the vapor gap in the second enclosure; and a pressure controller operatively coupled to the pressure sensor and the control valve, the pressure controller being configured to adjust an opening of the control valve based on a measured pressure level by the 
Claims 38-40 are allowable
4.	Regarding Independent claim 38, patentability exists, at least in part, with the claimed combination of elements and features of: a server assembly housed in a support structure having an air inlet to receive cooing air and an air outlet to exhaust the cooling air to an external environment, the server assembly comprising: an enclosure having multiple walls surrounding an interior space; a server blade having a printed circuit board ("PCB") in the interior space of the enclosure, the PCB carrying one or more heat producing components; a dielectric coolant in the interior space of the enclosure and submerging the heat producing components on the PCB; and a condenser assembly in the interior space of the enclosure, the condenser assembly having: a vapor inlet and a liquid outlet proximate the PCB of the server blade; and a condenser coil in fluid communication with a vapor gap in the interior space via the vapor inlet, the condenser coil being configured to receive a coolant that removes heat from a vapor of the dielectric coolant in the vapor gap and condenses the vapor into a liquid to be returned to the heat producing components mounted on the PCB via the liquid outlet.  
Claims 39-40, depends on claim 38 therefore allowable for the same reason.

Email Communication

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Campbell et al. US2014/0123492 discloses a method of fabricating a cooling apparatus is provided to facilitate two-phase, immersion-cooling of one or more electronic components. The cooling apparatus includes a housing having a compartment within which dielectric fluid is disposed which facilitates immersion-cooling of the electronic component(s). A liquid-cooled heat sink is associated with the housing and cools a cooling surface exposed within the compartment. One or more pumps are disposed within the compartment and configured to pump dielectric fluid liquid within the compartment towards the cooling surface to facilitate cooling the liquid within the compartment below a saturation temperature of the dielectric fluid. The heat sink includes or is coupled to condensing and sub-cooling regions exposed within the compartment.
	Campbell et al. US8351206 Liquid-cooled electronics racks are provided which include: immersion-cooled electronic subsystems; a vertically-oriented, vapor-condensing unit facilitating condensing dielectric fluid vapor egressing from the immersion-cooled subsystems, the vertically-oriented, vapor-condensing unit being sized and configured to reside adjacent to at least one side of the electronics rack; a reservoir for holding dielectric fluid, the reservoir receiving dielectric fluid condensate 
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835